DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argue in substance:
(A). “Peitzer fails to disclose: ‘a control system configured to stabilize the antenna such that the antenna is directed at a fixed coordinate location regardless of orientation of the controllable multi-axis antenna mount.’…Claim 1, and similarly claims 12, 14, and 22, recites…”
In response to argument (A), the examiner would like to point out where the Peitzer does in deed disclose the limitation at issue. For example, at least par [0035], discloses where the antenna is stabilized, so that it can be directed towards ground (corresponding to “fixed coordinate location”) regardless of the orientation of the antenna mounting system. The claim does not provide any specifics about tracking the particular “fixed coordinate location”. The claim does not indicate if the “fixed coordinate location” comprises a corresponding object. Therefore, Peitzer fulfills the requirements of this limitation by having the antenna oriented at a “fixed coordinate location”, i.e., the antenna being oriented at a point (x, y, and z) on the ground at an instant of time. 
(B), “In embodiments, the fixed coordinate is associated with a satellite in orbit. In other embodiments, the fixed coordinate may be associated with a ground satellite or signal source.”
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘fixed coordinate is associated with a satellite in orbit’ and ‘fixed coordinate may be associated with a ground satellite or signal source’) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The word “securable” makes it uncertain if the limitations are actually required. It indicates that the arms can be secured, but does not indicate if they are “secured” indeed. Therefore, the securing might or might not happen. 
The Examiner has given a broad and reasonable interpretation to the claims and considers that the references cite read on the claims as presently written; therefore, the rejection is maintained.

Allowable Subject Matter
Claims 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims19 and 24, respectively; therefore, they are allowed due to their dependency on claims 19 and 24.
Claims 21 and 25 depend on claims 19 and 24. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180277939 A1 (Peitzer et al., hereinafter Peitzer).
Regarding claim 1, Peitzer discloses a controllable multi-axis antenna mount (Fig. 1, antenna mount 140”; paragraph 18, “self-leveling” corresponding to “controllable” and paragraph 39, “three-axis gimbal antenna mounting system”), comprising:
a gyroscope (paragraphs 39 and 41, “one or more positioning systems…gyroscopes”);
a servo (paragraph 25, “antenna control system 270… one or more servo motors”);
an antenna mount (Fig. 1, “antenna mount 140”) attachable to an antenna (Fig. 1 and paragraph 18, antenna mount 140 is attached to antenna 150); and
a control system (Fig. 2, “control unit 200” corresponding to “control system” and paragraph 41, “the mounting systems 510-530 may be equipped with active control systems to help further ensure that the vertical axis of an antenna mounted using each of the mounting systems 510-530 is substantially aligned with the straight downward direction…”) configured to stabilize the antenna such that the antenna is directed at a fixed coordinate location regardless of orientation of the controllable multiaxis antenna mount (paragraphs 18, 25, 41-42 “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground (i.e., in the direction of gravity) even though, during operation, UAV 100 may be pitched, rolled, and/or banked so that body 110 does not maintain a consistent and/or constant orientation relative to the ground…” and ).
Regarding claim 12, Peitzer discloses a controllable multi-axis antenna mount (Fig. 1, antenna mount 140”; paragraph 18, “self-leveling” corresponding to “controllable” and paragraph 39, “three-axis gimbal antenna mounting system”), comprising:
a gyroscope (paragraphs 39 and 41, “one or more positioning systems…gyroscopes”);
a servo (paragraph 25, “antenna control system 270… one or more servo motors”);

a control system (Fig. 2, “control unit 200” corresponding to “control system” and paragraph 41, “the mounting systems 510-530 may be equipped with active control systems to help further ensure that the vertical axis of an antenna mounted using each of the mounting systems 510-530 is substantially aligned with the straight downward direction…”) configured to point the antenna at a fixed coordinate location during an aerial vehicle flight (paragraphs 18, 25,42 “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…even though, during operation, UAV 100 may be pitched, rolled, and/or banked so that body 110 does not maintain a consistent and/or constant orientation relative to the ground…”), where the controllable multi-axis antenna mount is electrically couplable to one or more of the servo or the gyroscope (paragraph 25, “antenna control system 270 used to actively control orientation of antenna 290… one or more servo motors…servo controllers…” which require electrical connection for communication. Paragraphs 36-37 and 38, “damping mechanisms may include at least two dampers configured to orthogonal to each other to damp motion in at least two orthogonal directions relative to the UAV… the amount of damping may be controlled by adjusting one or more electrical signals…” The limitation recites the word “couplable” which is not positively recited; therefore, the multi-axis antenna mount is not necessarily electrically coupled to the servo of the gyroscope. The limitation is not required) and movably adjustable in at least one of an X-axis, a Y-axis, or a Z-axis direction during the aerial vehicle flight (paragraphs 36-37, “ball-and-socket antenna mounting system 510 may optionally include one or more damping mechanisms in order to improve the stability of mounting shaft 513 and/pr antenna 514 during operation…” and paragraph 39, “the three-axis gimbal…”, where the axes are perpendicular; therefore, x-axis, y-axis and/or z-axis) by adjusting a servo position which controls an antenna orientation (paragraph 25, “antenna control system 270 used to actively control orientation of antenna 290… one or more servo motors”) in response to signals or commands from one or more of the gyroscope or the control system (paragraph 18, “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the 
Regarding claim 14, Peitzer discloses a controllable multi-axis antenna mount (Fig. 1, antenna mount 140”; paragraph 18, “self-leveling” corresponding to “controllable” and paragraph 39, “three-axis gimbal antenna mounting system”), comprising: 
a gyroscope (paragraphs 39 and 41, “one or more positioning systems…gyroscopes”);
a servo (paragraph 25, “antenna control system 270… one or more servo motors”);
an antenna mount (Fig. 1, “antenna mount 140”) attachable to an antenna (Fig. 1 and paragraph 18, antenna mount 140 is attached to antenna 150, where “attachable” does not necessarily indicates that the antenna mount is attached to the antenna) and affixable to an aerial vehicle (Fig. 1 and paragraph 18, “an antenna mount 140 used to mount an antenna 150 to UAV 100”. Where “affixable” does not indicate that the antenna mount is affixed to the aerial vehicle); and 
a control system (Fig. 2, “control unit 200” corresponding to “control system” and paragraph 41, “the mounting systems 510-530 may be equipped with active control systems to help further ensure that the vertical axis of an antenna mounted using each of the mounting systems 510-530 is substantially aligned with the straight downward direction…”), where the antenna is steered to point at a fixed coordinate location during the aerial vehicle flight (paragraphs 18, 25,42 “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…even though, during operation, UAV 100 may be pitched, rolled, and/or banked so that body 110 does not maintain a consistent and/or constant orientation relative to the ground…”) by way of the controllable multi-axis antenna mount (paragraph 18, “an antenna mount 140 used to mount an antenna 150 to UAV 100. In some examples, antenna mount 140 is designed to be self-leveling. The self-leveling allows antenna mount 140 to control an orientation of antenna 150…”), where the controllable multi-axis antenna mount is electrically couplable to one or more of the servo and or the gyroscope (paragraph 25, “antenna control system 270 used to actively control orientation of antenna 290… one or more servo motors…servo controllers…” which require electrical connection for communication. Paragraphs 36-37 and 38, “damping mechanisms may include at least two dampers configured to orthogonal to each other to damp motion in at least two orthogonal directions relative to the 
Regarding claim 2, Peitzer discloses all the limitations of claim 1.  Peitzer further discloses where the controllable multi-axis antenna mount is connectable to an aerial vehicle (Fig. 1 and paragraph 18, “an antenna mount 140 used to mount an antenna 150 to UAV 100”. Where “connectable” does not indicate that the antenna connected to the aerial vehicle).
Regarding claim 3, Peitzer discloses all the limitations of claim 2.  Peitzer further discloses where the control system is responsive to a plurality of position signals received from the aerial vehicle (paragraph 44, “UAV 100 may include… one or more processors (e.g., processor 210)… to perform processes to receive commands from an operator via an antenna (e.g., antenna 150, 290, and/or 310); send telemetry, image, video, and/or other data to the operator using the antenna; monitor roll, pitch and/or bank of the UAV; and/or actively control orientation of the vertical axis of the antenna…”).
Regarding claim 13, Peitzer discloses all the limitations of claim 12.  Peitzer further discloses where the control system is responsive to a plurality of position signals received from the aerial vehicle (paragraph 44, “UAV 100 may include… one or more processors (e.g., processor 210)… to perform processes to receive commands from an operator via an antenna (e.g., antenna 150, 290, and/or 310); send telemetry, image, video, and/or other data to the operator using the antenna; monitor roll, pitch and/or bank of the UAV; and/or actively control orientation of the vertical axis of the antenna…”).

Regarding claim 4, Peitzer discloses all the limitations of claim 2.  Peitzer further discloses where the controllable multi-axis antenna mount is configured to hold the antenna directed at the fixed coordinate location (paragraphs 18, 25,42 “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…even though, during operation, UAV 100 may be pitched, rolled, and/or banked so that body 110 does not maintain a consistent and/or constant orientation relative to the ground…”) by movably adjusting a position of the antenna in at least one of an X-axis, a Y-axis, or a Z-axis direction during an aerial vehicle flight (paragraphs 36-37, “ball-and-socket antenna mounting system 510 may optionally include one or more damping mechanisms in order to improve the stability of mounting shaft 513 and/pr antenna 514 during operation…” and paragraph 39, “the three-axis gimbal…”, where the axes are perpendicular; therefore, x-axis, y-axis and/or z-axis), by way of the servo in response to signals or commands from one or more of the gyroscope or the control system (paragraph 18, “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…” and paragraph 25, “antenna control system 270 used to actively control orientation of antenna 290… one or more servo motors…servo controllers…”).
Regarding claim 16, Peitzer discloses all the limitations of claim 14.  Peitzer further discloses where the controllable multi-axis antenna mount is configured to hold the antenna directed at the fixed coordinate location (paragraphs 18, 25,42 “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…even though, during operation, UAV 100 may be pitched, rolled, and/or banked so that body 110 does not maintain a consistent and/or constant orientation relative to the ground…”) by 
Regarding claim 18, Peitzer discloses a controllable multi-axis antenna mount (Fig. 1, antenna mount 140”; paragraph 18, “self-leveling” corresponding to “controllable” and paragraph 39, “three-axis gimbal antenna mounting system”), comprising:
a vehicle mount (Fig. 5 and paragraph 39, “mounting brackets 523” attach to the UAV corresponding to “vehicle mount”) securable to an aerial vehicle (Fig. 1 and paragraph 18, “an antenna mount 140  is secured to the  UAV 100 by “mounting brackets 523);
an X-axis arm (paragraph 44, “each pair of shafts 524, 525…”) securable to a first servo (paragraph 44, “when the antenna system is the two-axis gimbal antenna mounting system 520 or the three-axis gimbal antenna mounting system 530, the one or more actuators may correspond to motors, located in at least one of each pair of shafts 524, 525, and/or 532…” “Securable” does not necessarily indicate that the servo is secured to the arm), the first servo securable to the vehicle mount (Fig. 5 and paragraph 39, where the shaft that comprise the respective motors (servos), are secured to the UAV by the mounting brackets), where the x-axis arm, by way of the first servo, is rotatable about an X-axis (paragraphs 38-39, where shaft 525 rotates about the x-axis);
a Y-axis arm (paragraph 44, “each pair of shafts 524, 525…”) securable to a second servo (paragraph 44, “when the antenna system is the two-axis gimbal antenna mounting system 520 or the three-axis gimbal antenna mounting system 530, the one or more actuators may correspond to motors, 
where the Y-axis arm, by way of the second servo, is rotatable about a Y-axis (paragraphs 38-39, paragraphs 38-39, where shaft 524 rotates about the y-axis); and
an antenna mount attachable to an antenna (Fig. 1 and paragraph 18, antenna mount 140 is attached to antenna 150).
Peitzer does not specifically disclose where the second servo securable to the X-axis arm (paragraph 44, “when the antenna system is the two-axis gimbal antenna mounting system 520 or the three-axis gimbal antenna mounting system 530, the one or more actuators may correspond to motors, located in at least one of each pair of shafts 524, 525, and/or 532…” “Securable” does not necessarily indicate that the servo is secured to the arm, where if the motors are interchanged, the second servo can be “securable” to the x-axis shaft),
Regarding claim 5, Peitzer discloses all the limitations of claim 4.  Peitzer further discloses where each of the X-axis, the Y-axis, and the Z-axis of the controllable multi-axis antenna mount is independently adjustable by a dedicated servo (paragraph 44, “when the antenna system is…the three-axis gimbal antenna mounting system 530, the one or more actuators may correspond to motors, located in at least one of each pair of shafts 524, 525, and/or 532…” Where the movement in each axis is controlled independently by the corresponding motor (servo)).
Regarding claim 6, Peitzer discloses all the limitations of claim 4.  Peitzer further discloses where each of the X-axis, the Y-axis, and the Z-axis of the controllable multi-axis antenna mount is independently monitored by a dedicated gyroscope (paragraph 41, “one or more…gyroscopes”).
Regarding claim 7, Peitzer discloses all the limitations of claim 2.  Peitzer further discloses where responsive to movement of the antenna away from the fixed coordinate location caused by movement of the aerial vehicle during flight, the controllable multi-axis antenna mount utilizes the servo and the gyroscope to automatically change orientation of the antenna to remain directed at the fixed coordinate location (paragraphs 18, where it maintains the orientation when moving away, - flying up or moving at an angle away from “operator 195”).

Regarding claim 9, Peitzer discloses all the limitations of claim 8.  Peitzer further discloses where responsive to the signal strength indicator interruption or decrease indicating a weak signal, by automatically changing orientation of the antenna while pointing at the fixed coordinate location, the control system seeks an antenna orientation in which the signal strength indicator indicates the antenna is receiving a stronger signal (paragraphs 6-7, “the radiation pattern having a peak strength in a direction aligned with a downward vertical axis…receiving commands for the UAV via a network and for transmitting data from the UAV via the network and a self-leveling antenna mount configured to mount the antenna to the UAV. The antenna has a transmit-receive pattern with a peak strength in a first direction aligned with an axis of the antenna. The radiation pattern falls off in directions away from the axis. The self-leveling antenna mount is configured to adjust an orientation of the antenna…” where the signal strength determines adjustment of the radiation pattern, where the x-axis, y-axis or z-axis is aligned accordingly).
Regarding claim 10, Peitzer discloses all the limitations of claim 2.  Peitzer further discloses where the control system receives commands from a remote device separate from the aerial vehicle (Fig. 1, “controller 190”).
Regarding claims 11 and 17, Peitzer discloses all the limitations of claim 2 and 14, respectively.  Peitzer further discloses where the servo is configured to circularly rotate the antenna around the Z-axis while pointing the antenna at the fixed coordinate location (Fig. 5C, where ring 531 will make the antenna rotate circularly in the z-axis).
Regarding claim 20, Peitzer discloses all the limitations of claim 18.  Peitzer further discloses where the antenna is securable to the Y-axis arm (Fig. 5 and paragraph 39, where the shaft that comprise the respective motors (servos), are secured to the UAV by the mounting brackets, where x-axis, y-axis or x-axis can be connected to the antenna).

Regarding claim 23, Peitzer discloses all the limitations of claim 22.  Peitzer further discloses the controllable multi-axis antenna mount is configured to hold the antenna directed at the fixed coordinate location by movably adjusting a position of the antenna in at least one of the X-axis or the Y-axis direction during an aerial vehicle flight (paragraphs 36-37, “ball-and-socket antenna mounting system 510 may optionally include one or more damping mechanisms in order to improve the stability of mounting shaft 513 and/pr antenna 514 during operation…” and paragraph 39, “the three-axis gimbal…”, where the axes are perpendicular; therefore, x-axis, y-axis and/or z-axis), by way of the first servo or the second servo, in response to signals or commands from one or more of the gyroscope or the control system (paragraph 18, “The self-leveling allows antenna mount 140 to control an orientation of antenna 150 so that antenna 150 remains in a substantially downward facing direction toward the ground…” and paragraph 25, “antenna control system 270 used to actively control orientation of antenna 290… one or more servo motors…servo controllers…”).

        Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/26/2021

/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649